Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 1 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 2 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 3 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 4 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 5 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 6 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 7 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 8 of 22
Case 2:18-bk-12041-BKM    Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                         Desc Exhibits 1 - 2 Page 9 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 10 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 11 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 12 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 13 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 14 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 15 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 16 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 17 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 18 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 19 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 20 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 21 of 22
Case 2:18-bk-12041-BKM Doc 151-1 Filed 02/11/19 Entered 02/11/19 10:11:08
                      Desc Exhibits 1 - 2 Page 22 of 22
